DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The examiner acknowledges that no information disclosure statement(s) (IDS) submitted.
 
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Argument: The Applicant argues that Riviere fails to teach performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the Bluetooth®". Given the context of RIVIERE, a PHOSITA would understand that "ranging" in RIVIERE is a synonym for "spanning" a range of frequencies and not for determining or measuring distances.
Response: The Examiner disagrees. Amendment to claims 1 and 13 has changed the scope of invention. Claim 1 is now rejected with Kalliola et al. (US 9,702,963 B2), in view of Baker et al. (US 2012/003933 A1), and further in view of Riviere et al. (US 2017/0250737 A1). Kalliola et al. (‘963)/Baker et al. (‘933) already discloses determination of distance between master and remote device using radio frequency ranging sequence. Riviere et al. (‘737) further discloses that ranging sequence can be in between advertising interval or a connection interval during downtown of the low energy communication. Riviere et al. (‘737) describes that a Bluetooth LE scanner may detect the presence of a Bluetooth LE advertiser in its vicinity (paragraph 48); with a narrowband receiver the sensing operation may need to stop ZigBee/Bluetooth LE packet transaction support (paragraph 49). Therefore, claim limitations of amended claims 1 and 13 are disclosed by Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1)
Amendment to claims 1, 13 and 15 has been acknowledged.
Addition of new claim 20 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-7, 10, 13 and 17 contain the trademark/trade name “Bluetooth®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless technology for Low energy communication and, accordingly, the identification/description is indefinite.
Claims 2-5, 8-9, 11-12 and 20 depends on independent claim 1, and therefore are also rejected. 
Claims 14-16, 18-19 20 depends on independent claim 13, and therefore are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2), in view of Baker et al. (US 2012/003933 A1), and further in view of Riviere et al. (US 2017/0250737 A1).
Regarding Claim 1, Kalliola et al. (‘963) discloses “a method of determining a distance between a master device and a remote device (column 2 lines 31-46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more wireless packets including information packets containing angle of arrival information from the remote device, wherein the moveable platform is in motion relative to the remote device…generating distance estimation data in the apparatus relative to the remote device, based on the determined first angle of arrival) comprising: 
communicating bi-directionally between a transceiver of a master device and a transceiver of a remote device with Bluetooth® Low Energy communication (column 6 line 45 col 7 line 11:  Bluetooth™ Low Energy (LE) Technology…Bluetooth LE devices may employ a star topology, where one device serves as a master for a plurality of slave devices, the master dictating connection timing by establishing the start time of the first connection event and the slave devices transmitting packets only to the master upon receiving a packet from the master…according to Bluetooth LE communication protocol all connections are point-to-point connections between two devices (the master and the slave)).”
Kalliola et al. (‘963) does not explicitly disclose “determining the distance between the master device and the remote device by performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the Bluetooth® Low Energy communication.”
Baker et al. (‘933) describes that Bluetooth® devices are peer devices, each including a Bluetooth® radio and the four core protocol layers…when two or more Bluetooth® devices are connected in a personal area network, one device can become a master device and the remaining devices then become slave devices … a master Bluetooth® device can communicate with up to seven slave devices (para 26). Baker et al. (‘933) teaches “determining the distance between the master device and the remote device by performing a radio frequency ranging sequence (paragraph 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network…in Bluetooth®, joining a network when none of the network information is known requires discovery to learn the Bluetooth® address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. Other physical media such as IR as disclosed in the IEEE 802.11-1999 standard and ultrasonic may be used in lieu of RF. Of these, some technologies allow for ranging and ranging allows proximity detection…these include at least UWB, IR, and Ultrasound; paragraph 80:  the ranging capability of the sensor device may also support a scatter net… scatter net is a network that comprises two or more personal area networks, each personal area network having two or more RF enabled devices…in a scatter net, at least one of the RF enabled devices is a member of two PANs, allowing communication between PANs…in a BT scatter net, this device is a slave in one PAN and a master in another. In a scatter net, there is an intersection of personal area networks such that one slave Bluetooth® enabled device is part of each of two intersecting personal area networks. With UWB ranging, RF-enabled devices in the scatter net may connect to each other securely using range-based authentication).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963) with the teaching of Baker et al. (‘933) to securely connect RF based devices using range-based authentication (para 29). In addition, both prior art references, (Kalliola et al. (‘963) and Baker et al. (‘933)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Riviere et al. (‘737) teaches performing a radio frequency ranging sequence “in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the Bluetooth® Low Energy communication (paragraph 48:  a Bluetooth LE scanner may detect the presence of a Bluetooth LE advertiser in its vicinity; paragraph 49: with a narrowband receiver the sensing operation may need to stop ZigBee/Bluetooth LE packet transaction support…wideband receiver, for example, coordinator radio receiver controller may be configured to scan the whole RF band ranging from 2400 to 2483.5 MHz in order to detect the free channels in the 2.4 GHz spectrum…the router/coordinator controller can determine the radio environment and can refrain from transmission on frequencies when interference is high while continuing to transparently manage the end devices…in one or more examples, the multi-mode transceiver may be configured to or controller to scan the whole frequency band for packetized blockers, such as Wi-Fi, that may interfere with reception/  transmission to identify the inter-packet gap timings that may be available for ZigBee or Bluetooth LE transmission).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933) with the teaching of Riviere et al. (‘737) for more reliable connection of remote devices (para 8). In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 5, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963) further discloses “the radio frequency ranging is at least one of time of flight ranging, phase of flight ranging, angle of arrival ranging, angle of departure ranging, and time difference of arrival ranging (column 2 lines 36- 46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more wireless packets including information packets containing angle of arrival information from the remote device, wherein the moveable platform is in motion relative to the remote device; determining at least a first angle of arrival from the received angle of arrival information; and generating distance estimation data in the apparatus relative to the remote device, based on the determined first angle of arrival).”
Regarding Claim 7, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is Bluetooth®.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Bluetooth® (paragraph 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network. In Bluetooth®, joining a network when none of the network information is known requires discovery to learn the Bluetooth® address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. While this disclosure uses Bluetooth® as an example personal area network, any network, including 802.15.4, Bluetooth® LE, ZigBee, UWB, a low-power 802.11 network, Wi-Fi.TM. Direct, or a proprietary network could be used. Other physical media such as IR as disclosed in the IEEE 802.11-1999 standard and ultrasonic may be used in lieu of RF. Of these, some technologies allow for ranging and ranging allows proximity detection]; [para 80: the ranging capability of the sensor device may also support a scatter net. A scatter net is a network that comprises two or more personal area networks, each personal area network having two or more RF enabled devices. In a scatter net, at least one of the RF enabled devices is a member of two PANs, allowing communication between PANs. In a BT scatter net, this device is a slave in one PAN and a master in another. In a scatter net, there is an intersection of personal area networks such that one slave Bluetooth® enabled device is part of each of two intersecting personal area networks. With UWB ranging, RF-enabled devices in the scatter net may connect to each other securely using range-based authentication).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of Baker et al. (‘933) to securely connect RF based devices using range-based authentication (para 29). In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 8, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is Ultra-Wideband.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Ultra-Wideband (Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide-band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of Baker et al. (‘933) for more secured and precise ranging applications. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 10, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses all the claimed invention. Kalliola et al. (‘963)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is one or more of Bluetooth®, Ultra-Wideband, and Wi-Fi.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is one or more of Bluetooth®, Ultra-Wideband, and Wi-Fi (Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Riviere et al. (‘737) with the teaching of Baker et al. (‘933) for more secured and precise ranging applications. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Regarding Claim 16, which is dependent on independent claim 13, and which has the same limitation as claim 5, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses all the claimed invention as shown above for claim 5.

Claims 2, 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1), and further in view of Baker et al. (US 2018/0270311 A1).
Regarding Claim 2, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) does not explicitly disclose “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device.”
Baker et al. (‘311) teaches “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device (Clause 3: the wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication schedule comprising: during a listening period listening in the master device mode for advertising  data transmitted from another wireless communication module operating in the slave device mode; and during an advertising period transmitting in the slave device mode during an advertising period advertising data for transfer to another wireless communication module operating in the master device mode)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Baker et al. (‘311) for parallel and more efficient ranging applications. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 6, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘933) does not explicitly disclose “the Bluetooth® Low Energy communication and the radio frequency ranging sequencing occur in parallel.”
Baker et al. (‘311) teaches “the Bluetooth® Low Energy communication and the radio frequency ranging sequencing occur in parallel (Clause 3:  The wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication schedule comprising: during a listening period listening in the master device mode for advertising  data transmitted from another wireless communication module operating in the slave device mode; and during an advertising period transmitting in the slave device mode during an advertising period advertising data for transfer to another wireless communication module operating in the master device mode)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Baker et al. (‘311) for faster and more efficient ranging applications. . In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding independent Claim 13, which is has the same limitations of claims 1, 2 and 10 combined, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) discloses all the claimed invention as shown for claims 1, 2 and 10 combined. 
Regarding Claim 17, which is dependent on independent claim 13, and which has the same limitation as claim 6, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) discloses all the claimed invention as shown above for claim 6.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Zhu (US 2016/0286340 A1).
Regarding Claim 3, which is dependent on claim 2, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) discloses the method of claim 2. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds.”
Zhu (‘340) teaches “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds (paragraph 47: In the Bluetooth® discovery process, one device, called a “slave device,” enters an Advertising State to periodically send out one or more advertising packet data units (PDUs) on an advertising radio channel. Control parameters, relating to the Advertising State, and used by the slave device may include the following: (1) advInterval; advDelay; and (3) advertising channel indices…the advInterval parameter may be assigned a value that is an integer multiple of 0.625 milli-seconds (ms) and be in the range of 20 ms to 10.24 seconds).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) with the teaching of Zhu (‘340) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Zhu (‘340)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 14, which is dependent on independent claim 13, and which has the same limitation as claim 3, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311)/Zhu (‘340) discloses all the claimed invention as shown above for claim 3. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Zhu (‘340)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Love et al. (US 2018/0172664 A1).
Regarding Claim 4, which is dependent on claim 2, Kalliola et al. (‘963)/Riviere et al. (‘737)/Baker et al. (‘933)/Baker et al. (‘311) discloses the method of claim 2. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds.”
Love et al. (‘664) teaches “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds (paragraph 66: In one aspect, handheld relay device 200 and sensor control device 102 can be configured to use advertising and connection schemes in a wireless LAN, for example, that are not supported by the operating systems of reader devices 120. For example, according to the Bluetooth® Low Energy (BTLE) standard protocol, each BTLE device can be configured according to a set of connection parameters, including a connection interval maximum parameter. The connection interval maximum parameter can determine how often a BTLE controller device (e.g., handheld relay device 200) will ask for data from a BTLE peripheral device (e.g., sensor control device 102). According to the BTLE standard protocol, the connection interval must be between 7.5 milliseconds and 4 seconds. (See “Specification of the Bluetooth® System, Covered Core Package version 4.2, Volume 6” at page 76-77 (“4.5.1 Connection Events”).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311) with the teaching of Love et al. (‘664) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Love et al. (‘664)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 15, which is dependent on independent claim 13, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Baker et al. (‘311)/Love et al. (‘664) discloses all the claimed invention as shown above for claim 4. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1), and further in view of Shahar-Doron et al. (US 2020/0319329 A1).
Regarding Claim 9, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging sequence is Wi- Fi.”
Shahar-Doron et al. (‘329) teaches “the radio frequency ranging sequence is Wi- Fi (paragraph 47: the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth® Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network…the Bluetooth® Logic 336 is for enabling the wireless device 300 to perform Bluetooth® communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth®, and/or cellular communications).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Shahar-Doron et al. (‘329) for efficient short-range communication. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Shahar-Doron et al. (‘329)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.
 Claims 11 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1), and further in view of Plain et al. (US 2015/0373749 A1).
Regarding Claim 11, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) does not explicitly disclose “the master device is a vehicle, and the remote device is a key fob.”
Plain et al. (‘749) teaches “the master device is a vehicle, and the remote device is a key fob (paragraph 256: In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like. In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a relatively larger cell phone, smart phone, flip-phone, PDA, graphic pad. The mobile wireless device 100 may also be in an automobile or other vehicle).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Plain et al. (‘749) for facilitating secure wireless connection establishment between closely situated apparatuses [Plain et al. (‘749): para 1]. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Plain et al. (‘749)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.
Regarding Claim 18, which is dependent on independent claim 13, and which has the same limitation as claim 11, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Plain et al. (‘749) discloses all the claimed invention as shown above for claim 11. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1), and further in view of Desai (US 2008/0279162 A1).
Regarding Claim 12, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 1. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) does not explicitly disclose “the master device is a cell phone, and the remote device is headphones.”
Desai (‘162) teaches “the master device is a cell phone, and the remote device is headphones (paragraph 43: one or more wireless communication devices can be Bluetooth®-enabled… cell phone host 22 could communicate via Bluetooth® technology with a Bluetooth® headset and place wireless telephone calls via a base station of wireless IP telephone calls via an access point or base station)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Desai (‘162) cooperative transceiving by wireless interface devices [para 3]. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Baker et al. (‘311), Desai (‘162)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.
Regarding Claim 19, which is dependent on independent claim 13, and which  has the same limitation as claim 12, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737)/Desai (‘162) discloses all the claimed invention as shown above for claim 12. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Riviere et al. (US 2017/0250737 A1), and further in view of Logan et al. (US 2008/0027599 A1).
Regarding Claim 20, which is dependent on claim 5, Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) discloses the method of claim 5. Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) does not explicitly disclose “the radio frequency ranging is at least phase of flight ranging, wherein phase shift is measured during an original transmission from the master device and the remote device, and the phase shift is converted to distance.”
Logan et al. (‘599) teaches “the radio frequency ranging is at least phase of flight ranging, wherein phase shift is measured during an original transmission from the master device and the remote device, and the phase shift is converted to distance (paragraph 108: another proximity detection method would require that things that need to be detected wear or carry electronic systems that emit signals… such devices might be Bluetooth devices, or other signal emitters that could be used to detect proximity or emit signals that can only be received within a close range…each vehicle 10 would conversely carry detection equipment able to receive such signals and approximate the distance to the emitting source. Such range detection can be based on signal strength, time of flight if the two devices communicated, phase shifts, or triangulation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Riviere et al. (‘737) with the teaching of Logan et al. (‘599) for more secured and precise ranging applications. In addition, all the prior art references (Kalliola et al. (‘963), Baker et al. (‘933), Riviere et al. (‘737), Logan et al. (‘599)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et al. (US 9,860,932 B2) describes master device for using connection attribute of electronic accessories connections to facilitate locating an accessory.
Skillermark et al. (US 2018/0199397 A1) describes that the protocol does not include any explicit acknowledgement of the connection request message and such a decoding failure is hence unknown to the initiator, which may assume that the advertiser has received the connection request message and entered connection state at time t1. The advertiser, however, does not receive the connection request message and stays in advertising state. The result is a state mismatch. In relation to the example of FIG. 4, Device 2, in advertising state, will continue to act according to the protocol rules defined for the advertising state, which likely means it will make another try to transmit the advertisement message after some time. Device 1, on the other hand, is in connection state and hence transmits the data packet at time t4. This transmission is, however, destined to fail as the peer device, device 2, is not expecting any packet transmission and does not even try to receive this packet. In BLE, the state mismatch is solved by means of a timeout. In the example of FIG. 4, Device 1 will re-transmit the data packet several times, however, if no response from device 2 is received within some pre-defined time it will cause a time-out in existing methods. The time-out triggers a state change such that device 1 moves from connection state back to initiating state, via the standby state, and the state mismatch is resolved. In BLE, a connection that is created but not established may be considered lost after a time that corresponds to six connection intervals. The length of the connection interval may be configurable and may take values in between 7.5 milliseconds (ms) and 4 seconds (s). The state mismatch is hence resolved after a time between 45 ms or 24 s (para 16).
Burugupalli et al. (US 2020/0015038 A1) describes that the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth® Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth® Logic 336 is for enabling the wireless device 300 to perform Bluetooth® communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth®, and/or cellular communications (para 56).
Bensky et al. (US 2003/0195723 A1) describes that at base station 100, FHSS signal S2A' is received by receiver 103-7 and amplified to produce FHSS signal S2'. The signal S2A' is the same frequency as S3 (generated by synthesizer 103-4), except for a difference in the phase angle due to the propagation distance experienced by signal S1A' and S2A'. Signal S2' is phase compared with the S3 by phase detector 103-6. The phase comparison is performed by generating In-phase (I) and Quadrature (Q) DC signals and performing a simple arithmetic calculation to find the phase shift. I/Q data is stored in memory 105 of the processor 102 (shown in FIG. 3). After I/Q data is collected for a sufficient number of adjacent carrier frequencies, CPU 104 executes a distance measurement algorithm that operates on the stored I/Q data to calculate the distance between the base station 100 and remote station 200 (paragraph 59).
(Claim 4: The wireless communication device according to claim 11, wherein the phase detector comprises: a first mixer for mixing the sequence of carriers of the third RF signal with the corresponding sequence of carriers of the received second RF signal, wherein the first mixer outputs a sequence of DC in-phase components I, a phase shifter for shifting the phase of the sequence of carriers of the third RF signal by 90 degrees, and a second mixer for mixing the sequence of 90 degree phase-shifted carriers with the corresponding sequence of carriers of the received second RF signal, wherein the second mixer outputs a sequence of DC quadrature-phase signals Q, wherein the I and Q components are used to calculate the phase offsets of each of the sequence of carriers of the frequency-converted second RF signal, and wherein the phase offsets are used to calculate the distance between the wireless communication device and the remote wireless device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NUZHAT PERVIN/Examiner, Art Unit 3648